FILED
                              NOT FOR PUBLICATION                           DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MOHAMED JAMELEDDINE JEMAIL,                      No. 07-70093

               Petitioner,                        Agency No. A078-466-100

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Mohamed Jameleddine Jemail, a native and citizen of Tunisia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir. 1995), and we

deny the petition for review.

        The record does not compel the conclusion that changed circumstances

excused the untimely filing of Jemail’s asylum application. See 8 C.F.R.

§ 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per

curiam). Accordingly, we deny the petition with respect to the asylum claim.

        Substantial evidence supports the agency’s determination that Jemail failed

to establish past persecution because the harms he suffered did not rise to the level

of persecution. See Prasad, 47 F.3d at 339-40. Substantial evidence further

supports the agency’s finding that Jemail failed to establish a clear probability of

future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003)

(denying withholding of removal despite evidence of abuse against ethnic

Albanians, where petitioner failed to establish an appreciably higher risk of

persecution than other Albanians). Accordingly, we deny the petition with respect

to the withholding of removal claim.

        PETITION FOR REVIEW DENIED.




JT/Research                                2                                    07-70093